DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not explicitly describe the upward movement of the retaining rings from a downward facing flat orientation to an engaged perpendicular orientation as described in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is believed that the smaller diameter center retaining ring of claim 14 would necessitate a smaller container in that the originally filed specification and drawings do not appear to contemplate an embodiment in which identically sized cups are retained by different sized retaining rings.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (USPN 8,651,492) as previously applied in view of U.S. Patent Number 4,248,397 (Casper).
Regarding claim 1, Figure 1 of Cappuccio shows a game board 16 with a target surface side and a plurality of retaining rings 56.  Containers 64 are considered to be retainable by retaining components 56.  Although Cappuccio shows a rectangular game board, it would have been an obvious matter of design choice to make the Cappuccio game board circular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.  Regarding the added friction element limitation, Figure 1 of Casper discloses the use of a friction element P attached to part of a retaining ring 28 in order to increase frictional forces to keep container C from unwanted movement within retaining ring 28.  See Casper, column 3, lines 23-43; column 4, lines 9-15.  To provide the Cappuccio retaining rings with an additional friction element would have been obvious to one of ordinary skill in the art, in view of the teachings of Casper, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the pad P used in Casper would allow the containers of Cappuccio to be more securely retained within the retaining rings.  Regarding the location of the friction element, it would have been an obvious matter of design choice to position the friction element at a location opposite the target surface side, since such a modification would have involved a mere shifting of the location of parts.  A shift in the location of parts is generally recognized as being within the level of ordinary skill in the art.  See In re Japikse, 86 USPQ 70.
Regarding claims 6 and 7, Figure 1 of Cappuccio appears to show identically-sized cups 64.
Regarding claim 8, Cappuccio discloses that the cups are large enough to accept a ping-pong ball.  See Cappuccio, column 6, lines 1-8.
Regarding claim 9, Figure 1 of Cappuccio further shows the recited support component 14 attached to the back of the game board.
Regarding claim 11, Cappuccio discloses an embodiment wherein the game board could be mounted on a wall wherein such an embodiment is considered to inherently include a wall mount component.  See Cappuccio, column 5, lines 33-34.
Regarding claims 12 and 13, Figure 1 of Cappuccio further shows at least two retaining components 56 and containers 64 centrally located between the sides of the game board.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio and Casper as applied above in view of Gallagher (USPAPN 2016/0045799) as previously applied.
Regarding claims 2 and 3, Figures 1, 6, 11, 16 and 18 of Gallagher show that it is old and well-known in the target art to assign different point values to different areas of the target surface, including into eight pie-shaped sections.  See Gallagher, Figure 18.  One of ordinary skill in the art could have substituted the pie-shaped target arrangement of Gallagher for the container arrangement of Cappuccio.  It would have been an obvious matter of design choice to make this substitution since applicant has not disclosed that having this specific arrangement solves any stated problem or is for any particular purpose and it appears that the Cappuccio target would perform equally well with any known target arrangement.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio and Casper as applied above in view of Dunn (USPN 2,818,254) as previously applied.
Although Cappuccio shows only one support pole, Figures 1-2 of Dunn disclose a target surface 11 having a back side arrangement segment 6 and a pair of movably attached legs 8 to support the target surface.  The substitution of one known element (a pair of legs as shown in Dunn) for another (a support pole as shown by Cappuccio) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the target surface support shown by Dunn would have yielded predictable results, namely a more stable base in which to support the target surface.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Casper and Gallagher as applied above in view of U.S. Patent Number 7,281,999 (Miller et al., hereinafter Miller) and Dodge (USPN 607,020) as previously applied.
Regarding claims 14-18, the Cappuccio retaining rings are removable from the backboard for storage purposes.  Miller teaches that a horizontal game ring can be configured to move from a downward facing flat storage orientation to an upwardly-directed perpendicular engaged orientation.  See Miller, Figure 5; column 2, lines 18-32.  The substitution of one known element (removable ring as shown by Cappuccio) for another (foldable ring as shown by Miller) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the foldable ring of Miller would have yielded predictable results, namely a convenient way to store the ring without removing it from the backboard.
With further regard to claims 14 and 18, Dodge teaches that it is old and well-known in the target art to make the targets of different sizes.  See Dodge, Figures 1-4; page 1, lines 50-64.  It would have been obvious to one having ordinary skill in the art to make one of the Cappuccio targets of a different size, since it has generally been recognized that the changing the size of a component involves only routine skill in the art.  See In re Rose, 105 USPQ 237.  Further, providing a smaller central Cappuccio target (and corresponding retaining ring) would have been obvious to one of ordinary skill in the art, in view of Dodge, since all the claimed element were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that a smaller target used in Dodge would allow Cappuccio to change the difficulty of the game or assign different point values to differently-sized targets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 2326139, USPAPNs 2002/0153399 2015/0313385 and 2017/0349229 and USPNs 4,248,397, 5,524,958 and 7,147,192 show other rings with friction elements.  USPAPN 2011/0163502 and USPNs 7,281,999 and 10,058,754 show other foldable targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and 




the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711